
	

113 HR 5594 IH: To suspend from the visa waiver program any country that has identified passport holders fighting with an Islamist extremist organization, and for other purposes.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5594
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Gabbard (for herself and Mr. Perry) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To suspend from the visa waiver program any country that has identified passport holders fighting
			 with an Islamist extremist organization, and for other purposes.
	
	
		1.Suspension from visa waiver program
			(a)In generalThe Secretary of Homeland Security, in consultation with the Secretary of State, immediately shall
			 suspend from the visa waiver program established under section 217 of the
			 Immigration and Nationality Act (8 U.S.C. 1187) any country that has
			 identified passport holders fighting with Islamic extremist organizations,
			 including such groups as the Islamic State of Iraq and the Levant (ISIL)
			 and al-Qaeda affiliated organization.
			(b)Restoration of participationThe Secretary of Homeland Security shall restore a suspended country’s participation in the visa
			 waiver program upon a determination by the Secretary of State, the
			 Secretary of Homeland Security, and the Director of National Intelligence
			 of the ability of both the suspended country and the United States to
			 identify, track, and negate the risk of any individual entering the United
			 States from such country under the visa waiver program.
			2.Sense of CongressIt is the sense of the Congress that—
			(1)the Comptroller General of the United States should conduct a review of the national security risks
			 associated with the visa waiver program and submit the results of that
			 review to the Congress;
			(2)the Secretary of Homeland Security should take steps to strengthen the electronic travel
			 authorization system described in section 217(h)(3) of the Immigration and
			 Nationality Act (8 U.S.C. 1187(h)(3)), identify any individual fighting
			 with an Islamic extremist organization, and deny such individual the
			 ability to enter the United States by means of such system; and
			(3)the Secretary of Homeland Security should complete as expeditiously as possible the biometric entry
			 and exit data system described in section 7208 of the 9/11 Commission
			 Implementation Act of 2004 (8 U.S.C. 1365b).
			3.Technical amendmentsSection 217 of the Immigration and Nationality Act (8 U.S.C. 1187) is amended by striking Attorney General each place the term appears (except in subsection (c)(11)(B)) and inserting Secretary of Homeland Security.
		
